Citation Nr: 0203311	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected tinea cruris and tinea pedis, groin and 
feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
July 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO), which denied the veteran's request for a rating in 
excess of 10 percent for his service-connected skin 
disability.  

In June 2001, the RO increased the veteran's rating to 30 
percent. Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less the 
maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the 
matter continues at the Board.


FINDING OF FACT

The veteran's skin disability is manifested by no more than 
itching, redness, scaling, weeping, bleeding, cracking, and 
chronic fungal infections of the groin and feet.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's tinea cruris and pedis have not been met.  38 
U.S.C.A. §§  1110, 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.118, Code 7899-7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the above-captioned issue. Thus, the Board believes that all 
relevant evidence which is available has been obtained.  The 
veteran and his representative, moreover, have been accorded 
ample opportunity to present evidence and argument on his 
behalf, including presenting testimony at a personal hearing 
conducted via video teleconference before the undersigned.  
Further, the veteran and his representative have been 
notified of the evidence necessary to establish the benefit 
sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

Factual Background 

The veteran served in Vietnam, and he is the recipient of the 
National Defense Service Medal, Vietnam Service Medal, and 
the Vietnam Campaign Medal.  

In September 1968, the veteran filed a claim of service 
connection for a skin condition.  

On December 1968 VA medical examination, the examiner 
described the veteran's skin as clear except for the area 
between the toes bilaterally which contained macerated 
lesions without any papular component.  There was a minimal 
inflammatory reaction between the toes.  

By RO decision in January 1969, service connection for 
trichophytosis was granted, and an evaluation of 10 percent 
was assigned, effective the day following the date of his 
separation from service.  38 U.S.C.A. § 5110(b)(1).  

A December 1971 VA dermatologic examination reflected the 
veteran's tinea pedis, bilaterally, but there was no 
demonstrable dermatitis in the inguinal or groin area.  

An April 1984 VA dermatologic examination report reflected 
reddish-brown discoloration in the groin and medial surface 
of the upper thighs.  The examiner described cracking and 
bleeding due to scratching.  Some areas contained whitish 
discoloration and scaling.  The examiner diagnosed 
trichophytosis.  

By June 1985 decision, the RO increased from 10 to 30 percent 
the veteran's rating for trichophytosis of the groin and 
feet, also shown as tinea cruris and tinea pedis.  

A May 1989 VA examination report indicated that the veteran's 
skin condition was chronic and could not be resolved 
completely; however, it was described as well controlled with 
the then-current regimen.  

By June 1989 rating decision, the RO reduced his rating to 10 
percent.  In December 1989, the hearing officer at the RO 
determined that the veteran's disability was not more than 10 
percent disabling.  By November 1990 Board decision, the 
Board also denied an increased rating for his dermatologic 
disability.  

On February 10, 1999, the veteran again applied for an 
increased rating for his service-connected skin disability.  

On July 1999 VA medical examination, the examiner indicated 
minimal dandruff or active lesions on the scalp.  The 
inguinal area was red and pruritic.  The diagnoses were 
chronic fungal infection of the groin and feet, prior history 
of lichen infection of the groin secondary to prolonged 
steroid treatment, chronic seborrheic dermatitis that was 
controlled, and a history of dermatitis of the hands, which 
had improved.

By February 2000 rating decision, the RO denied his request 
for an evaluation in excess of 10 percent.  In his January 
2001 substantive appeal, the veteran stated that his 
condition had worsened and that he suffered from constant 
itching and lesions that led to disfigurement which "was not 
appealing to the eyes."

On April 2001 VA medical examination, he complained of skin 
eruptions and a worsening of symptoms.  He reported bleeding 
in the groin and stated that he used creams and shampoos on 
the face, scalp, groin, and feet to control symptoms.  On 
objective examination, the examiner noted one or two pustules 
on the scalp, flaking and scaling of the scalp with moderate 
flaking, crusting, redness, and scaling of the external ear 
canals and the sides of the nose.  There was redness, 
scaling, and maceration in the inguinal crural areas, 
bilaterally, as well as between the toes, bilaterally.  Some 
areas exhibited severe fissuring, cracking, and scaling.  
There was mild deformity of all the nails of the feet that 
suggested a chronic fungal infection.  The examiner diagnosed 
seborrheic dermatitis of the face, scalp, and ears and 
dermatophytosis versus candidiasis, a monilial infection of 
the groin and feet with considerable discomfort, cracking, 
fissuring, and scaling.

By June 2001 rating decision, the RO increased the veteran's 
rating to 30 percent, effective February 10, 1999.  
38 U.S.C.A. § 5110(a).  

At a January 2002 video teleconference hearing before the 
undersigned, his representative stated that the veteran's 
dermatologic disability began while he was in Vietnam.  The 
veteran testified that he used ointment and shampoo for his 
skin condition, primarily in the groin area and on his hands 
and feet.  He stated that he had problems at work pursuant to 
his skin condition, as his duties included a significant 
outdoor work, and that complaints had been filed against him 
for scratching his groin in public.  Such complaints, he 
stated, led to reprimands from his employer.  He testified 
that his symptoms worsened in the summer due to increased 
perspiration.  As to his feet, he indicated that they cracked 
and that even ointment and powder did not ameliorate the 
symptoms.  The cracking, on occasion, had inhibited walking 
and caused bleeding.  He stated that he changed his socks 
three times a day, and that at times he had to change his 
clothes during the day.  His wife stated that she had tried 
different detergents, but that none improved her husband's 
condition.  She said that the salves and ointments he used 
stained his clothes and bedding and that the stains were 
difficult to remove.  He reported that he could not shave 
every day because shaving caused his skin to break out in a 
rash.  
Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations of 
the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

As noted above, the veteran is currently rated 30 percent 
disabled for his service-connected tinea cruris and tinea 
pedis.  He is rated under 38 C.F.R. § 4.118, Code 7899-7806 
(2001).  Code 7899 pertains generally to diseases and other 
disabilities of the skin, and Code 7806 pertains to eczema.  
See 38 C.F.R. §§ 4.20, 4.27.

With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant, a 50 percent disability rating is assigned.  With 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent disability rating is assigned.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent disability 
rating is assigned.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable disability rating is assigned.  38 
C.F.R. § 4.118, Code 7806 (2001).  

In order for a rating in excess of 30 percent to be granted, 
the veteran would have to suffer from ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or have a condition that is exceptionally 
repugnant.  See Id.  Such symptoms would entitle him to a 
rating of 50 percent.  Id.  However, the evidence of record 
indicates that a rating of 50 percent is not warranted in 
this case.

In reaching its decision, the Board's primary concern is the 
present level of disability.  Francisco, supra.  On April 
2001 VA dermatologic examination, the examiner noted redness, 
scaling, and maceration in the inguinal area and between the 
toes.  In some areas the examiner reported severe fissuring, 
cracking, and scaling.  The toenails were mildly deformed due 
to a chronic fungal infection.  Such symptoms, although 
uncomfortable, do not rise to the level of those required for 
a 50 percent evaluation.  There is no mention in the record 
of ulceration, extensive exfoliation, or nervous 
manifestations.  Moreover, his condition is not shown to be 
exceptionally repugnant.  The bulk of his symptoms emanate 
from the inguinal area and toes, parts of the body that are 
generally concealed by clothing.  In any event, the veteran 
has not asserted or complained of exceptional repugnance.  He 
has complained of intense itching, bleeding, and other 
exudation.  Such symptoms fall squarely within the schedular 
criteria for the currently assigned 30 percent rating.

The Board recognizes that the veteran's symptoms are highly 
uncomfortable and inconvenient.  He experiences itching, must 
change clothes often, stains left by prescribed creams and 
lotions are difficult to remove, and he endures a certain 
amount of embarrassment.  Unfortunately, such symptoms do not 
entitle him to a rating in excess of 30 percent under the 
Schedule.  In addition, the Board is aware that the veteran 
has seborrheic dermatitis of the face, scalp, and ears; 
however, the symptoms associated with that condition are not 
relevant to the present inquiry as they do not appear to be 
associated with his tinea cruris and tinea pedis.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of a tinea cruris 
and pedis not contemplated in the currently assigned 30 
percent rating permitted under the Schedule.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent evidence reflects that the veteran's tinea cruris 
and tinea pedis does not merit an evaluation greater than 30 
percent.  38 U.S.C.A. § 5107; Gilbert, supra; Alemany, supra.  


ORDER

An evaluation in excess of 30 percent for the veteran's 
service-connected tinea cruris and tinea pedis, groin and 
feet, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

